                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF KENTUCKY
                                SOUTHERN DIVISION
                                     PIKEVILLE

CIVIL ACTION NO. 7:18-CV-112-EBA

HERSHEL RIFE,                                                                     PLAINTIFF,

V.                                      JUDGMENT

NATIONWIDE INSURANCE,                                                            DEFENDANT.

       In compliance with Fed.R.Civ.P. 58, and for the reasons stated in the Court’s Memorandum

Opinion and Order of even date,

       IT IS HEREBY ORDERED AND ADJUDGED that:

       (1)    Judgment is entered in favor of the defendant; and

       (2)    this matter is DISMISSED and STRICKEN from the Court’s active docket.

       Signed September 27, 2019.
